On Motions for Rehearing.
The motions of appellant and appellees for a rehearing are each denied. The order of remand shall be amended to read as follows:
The cause is remanded to the district court with instructions to amend its decree by striking therefrom paragraph 6, as follows: "That this judgment shall be without prejudice to any further rights which the parties may have under the contract involved in this litigation, as to the metal lath in the corners of the bathrooms and closets of the building erected by plaintiff as contractor for defendants upon said real estate."
The decree of the district court is otherwise affirmed.
The district court may in its discretion allow appellant reasonable attorney's fees for the presentation of his case in this court.
The costs of the appeal shall be apportioned equally between the parties.
It is so ordered.
ZINN, SADLER, MABRY, and BICKLEY, JJ., concur. *Page 302